--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT


THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of December 5, 2014 (the “First Amendment Effective Date”),
by and among VERTEX ENERGY OPERATING, LLC, a Texas limited liability company
(“Vertex-Operating”), VERTEX ENERGY, INC., a Nevada corporation (“Holdings” and
together with Vertex-Operating, “Borrowers” and each individually, a
“Borrower”), and BANK OF AMERICA, N.A. (“Lender”), and acknowledged and agreed
to by the Guarantors party hereto.
 
RECITALS


A.           Vertex-Operating, Holdings, and Lender are parties to that certain
Amended and Restated Credit Agreement, dated as of May 2, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement);
 
B.           Certain Events of Default have occurred and are continuing,
including, without limitation, the Events of Default set forth on Schedule A to
this Amendment (the “Designated Defaults”);
 
C.           Holdings formed a new subsidiary, Vertex Refining OH, LLC (“Vertex
Refining OH”), an Ohio limited liability company, on August 28, 2014.
 
D.           Vertex-Operating, Holdings and Vertex Refining OH desire to acquire
certain assets of Heartland Group Holdings, LLC (“Heartland”), a Delaware
limited liability company, (such acquisition, the “Heartland Acquisition”)
pursuant to that certain Asset Purchase Agreement by and among Vertex-Operating,
Holdings, Vertex Refining OH and Heartland dated effective as of October 21,
2014 (as amended, restated, supplemented or otherwise modified from time to
time); and
 
E.           Notwithstanding the Designated Defaults, Borrowers have requested
that Lender consent to the Heartland Acquisition and amend certain provisions of
the Credit Agreement and, subject to the terms and conditions hereof, Lender is
willing to do so;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:
 
A.           ACKNOWLEDGEMENT OF DEFAULT; RESERVATION OF RIGHTS
 
1.           Lender is not obligated to make or continue any Credit Extensions
to Borrowers while any of the Designated Defaults exist and are continuing or
any other Event of Defaults exists.  Any Credit Extension to Borrowers after the
First Amendment Effective Date shall be in Lender’s sole discretion and subject
to obtaining internal credit approval. Each request by Borrowers to Lender for a
Credit Extension must be accompanied by updated financial projections, including
a forecast balance sheet, income statement and rolling 13-week cash forecast,
and if an Event of Default exists at the time such Credit Extension is made, a
written release by each Company of all claims against Lender, in form acceptable
to Lender.   If Lender elects in its sole discretion to make a Loan or other
Credit Extension to Borrowers under the Credit Agreement, Lender shall not be
obligated to make any additional or subsequent Loan or other Credit Extension to
Borrowers. 
 
2.           Each Company acknowledges and agrees that (i) each of the
Designated Defaults constitutes an Event of Default that has occurred and is
continuing, (ii) none of the Designated Defaults has been cured or waived as of
the date hereof, and (iii) except for the Designated Defaults, no other Events
of Default have occurred and are continuing as of the date hereof.  Each of the
Designated Defaults permits Lender (i) to accelerate the Obligation, (ii) to
require payment of accrued default interest in respect of the Obligation (as of
any date from and after the date on which the first Designated Default first
occurred) and to convert any or all LIBOR Loans into Base Rate Loans, (iii) to
commence any legal or other action to collect any or all of the Obligation from
any Company or all of Companies, and any other person liable therefor and/or any
Collateral, (iv) to foreclose or otherwise realize on any or all of the
Collateral and/or as appropriate, set-off or apply to the payment of any or all
of the Obligation, any or all of the Collateral, (v) to take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, the other Loan Documents or
applicable law, and (vi) to reject any forbearance, financial restructuring or
other proposal made by or on behalf of any Company or any creditor or equity
holder.
 
 
1

--------------------------------------------------------------------------------

 


3.           Each Company further acknowledges and agrees that (i) nothing in
this Amendment, including, without limitation, the amendments set forth in
Section B and the consent set forth in Section C, constitutes a waiver, consent
or agreement to forbear with respect to the Designated Defaults, and (ii) both
prior to and after giving effect to this Amendment, Lender retains all rights,
powers, privileges and remedies under the Credit Agreement, the other Loan
Documents and/or applicable law, including without limitation, the rights and
remedies referred to in Section A(2).
 
B.           AMENDMENTS
 
1.           Section 1.1 of the Credit Agreement is amended by inserting the
following new definitions in their appropriate alphabetical order:
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
“Cash” means money, currency or a credit balance in any demand or deposit
account; provided, however, that notwithstanding anything to the contrary
contained herein, for purposes of calculating compliance with the requirements
of Section 10 hereof “Cash” shall exclude any amounts that would not be
considered “cash” under GAAP or “cash” as recorded on the books of the Borrowers
and the Guarantors.
 
“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (b) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator), and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (v) shares of any money market mutual fund that (a)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s.
 
 
2

--------------------------------------------------------------------------------

 

“Contractual Obligation” means, as applied to any Person, any provision of any
security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by it or any of its properties is bound or to which it or any of its
properties is subject.
 
“First Amendment Effective Date” means December 5, 2014.
 
“Heartland Acquisition” means the acquisition by Vertex Refining OH of certain
assets of Heartland Group Holdings, LLC, a Delaware limited liability company,
pursuant to and in accordance with the terms set forth in the Heartland Purchase
Agreement and this Amendment, and the payment by Vertex-Operating of transaction
costs and expenses incurred in order to consummate the closing of such
acquisition.
 
“Heartland Acquisition Documents” means the Heartland Purchase Agreement, the
Vertex OH Shared Services Agreement, the Escrow Agreement (as defined in the
Heartland Purchase Agreement), all leases of Vertex Refining OH with the Seller
(as defined in the Heartland Purchase Agreement) and each other document entered
into by Holdings or any of its Subsidiaries in connection with the Heartland
Acquisition,
 
“Heartland Purchase Agreement” means that certain Asset Purchase Agreement,
dated effective as of October 21, 2014, among Holdings, Vertex-Operating, Vertex
Refining OH and Heartland Group Holdings, LLC, a Delaware limited liability
company, as amended by that certain First Amendment to Asset Purchase Agreement
dated as of November 26, 2014 and that certain Second Amendment to Asset
Purchase Agreement dated as of December 5, 2014.
 
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any company in any real property.
 
“Vertex OH Shared Services Agreement” means that certain Shared Services
Agreement, dated as of December 5, 2014, between Vertex Refining OH and
Vertex-Operating, as amended, restated, supplemented or otherwise modified in
accordance with the terms of this Agreement.
 
“Vertex Refining OH” means Vertex Refining OH, LLC, an Ohio limited liability
company.
 
2.           The defined term “Company” contained in Section 1.1 of the Credit
Agreement is amended by adding the following sentence at the end thereof:
 
“In addition, Vertex Refining OH shall be deemed not to be a “Company” for
purposes of determining the financial covenants set forth in this Agreement,
whether used in determining the Applicable Margin, measuring the financial
covenants set forth in Section 10 hereof (other than Section 10.6), determining
the Borrowing Base or otherwise, including, without limitation, determining the
Leverage Ratio and Consolidated Total Debt.”
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Clause (b) of the definition of “Permitted Debt” in Section 1.1 of
the Credit Agreement is amended by inserting the following new language at the
end of such clause (b): “provided, further, that Vertex Refining OH shall not be
permitted to guaranty any Debt under or with respect to the GS Term Loan
Agreement;”
 
4.           Section 2.3(c)(iii)(b) of the Credit Agreement is amended by
replacing Section 2.3(c)(iii)(b) in its entirety with the following:
 
“(b)  if such Net Proceeds are used in accordance with the terms of Section
2.13(c) of the GS Term Loan Agreement as in effect on the First Amendment
Effective Date, or”
 
5.           Section 8.1(b) of the Credit Agreement is amended by replacing the
parenthetical “(and the consolidating financial statements of Vertex-NV)” where
it appears with the following parenthetical:
 
“(and the consolidating financial statements of Vertex-NV and of Vertex Refining
OH)”
 
6.           Section 8.1(d) of the Credit Agreement is amended by replacing
Section 8.1(d) in its entirety with the following:
 
“(d)  Promptly after preparation, and in any event within 30 days after the end
of each month, the consolidated balance sheet of Holdings and its Subsidiaries
and consolidating balance sheet of Vertex-NV and of Vertex Refining OH, in each
case as at the end of such month and the related consolidated statements of
income, consolidated statements of stockholders’ equity and consolidated
statements of cash flows of Holdings and its Subsidiaries and consolidating
statements of income and cash flows of Vertex-NV and of Vertex Refining OH, in
each case for such month and for the period from the beginning of the then
current fiscal year to the end of such month, which are identical in form and
substance to the monthly financial reports required to be delivered to the Term
Loan Agent under the GS Term Loan Agreement;”
 
7.           Section 8.17 of the Credit Agreement is amended by inserting the
following new clause (d) at the end thereof:
 
 “(d)  No Commingling.  Borrowers will not commingle, and Borrowers will cause
each Subsidiary not to commingle, their funds or assets with those of Vertex
Refining OH, which shall maintain separate books and records, assets and funds
for all purposes.”
 
8.           Section 9.11 of the Credit Agreement is amended by replacing such
Section in its entirety with the following:
 
 
“9.11.   Transactions with Shareholders and Affiliates.  No Borrower shall, nor
shall it permit any of its Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries (or
any Affiliate of such holder) or with any Affiliate of Holdings or of any such
holder; provided, however, that the each Company may enter into or permit to
exist any such transaction if both (i) Lender in its sole discretion has
consented thereto in writing prior to the consummation thereof and (ii) the
terms of such transaction are not less favorable to Borrowers or such
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; further, provided, that the
foregoing restrictions shall not apply to (a) any transaction between Borrowers
and any Guarantor permitted under the terms of this Agreement (except that
unless and until the Vertex-NV Ring Fence Termination Date has occurred,
Vertex-NV shall not enter into any transaction with Holdings or its other
Subsidiaries unless such transaction is subject to and in accordance with a
master shared services agreement approved in writing by Lender or otherwise
approved in writing by Lender); (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of Holdings and
its Subsidiaries; (c) compensation arrangements for officers and other employees
of Holdings and its Subsidiaries entered into in the ordinary course of
business; (d) transactions under and in accordance with the Vertex OH Shared
Services Agreement; (e) the purchase by Benjamin Paul Cowart, trustee of the
Benjamin Paul Cowart 2012 GRAT U/A dated April 17, 2012 and by Shelley T.
Cowart, trustee of the Shelley T. Cowart 2012 GRAT U/A dated April 17, 2012
(collectively, the “Cowart GRATs”) of $1,500,000 of Capital Stock on or about
the First Amendment Effective Date and the issuance by Holdings of warrants to
the Cowart GRATs in connection therewith, the proceeds of which shall be
contributed by Holdings to Vertex Refining OH, and (f) transactions described in
Schedule 7.15.  Borrowers shall disclose in writing each transaction with any
holder of 5% or more of any class of Capital Stock of Holdings or any of its
Subsidiaries or with any Affiliate of Holdings or of any such holder to Lender.”

 
 
4

--------------------------------------------------------------------------------

 
 
9.           Section 9 of the Credit Agreement is amended by inserting the
following new Section 9.15 at the end of thereof:
 
 
“9.15   Vertex Refining OH.

 
(a)       Notwithstanding anything to the contrary in Section 9.1, Vertex
Refining OH may obtain loans from financial institutions other than Lender or
lenders party to the GS Term Loan Agreement, provided that at no time shall (i)
Vertex Refining OH accept any loans or investments from Borrowers or any
Guarantor, (ii) any Company guarantee, secure, provide credit support or in any
way become obligated on any debt, obligations or liabilities (whether
contingent, matured, or unmatured) of Vertex Refining OH, and (iii) any
accounts, inventory or other assets of Vertex Refining OH be included in the
Borrowing Base.
 
(b)       Notwithstanding anything to the contrary in Section 9.2, Vertex
Refining OH may grant liens to secure its debt provided that such debt is
permitted to be incurred under preceding clause (a).
 
(c)       Notwithstanding anything to the contrary in Section 9.4, no
investments shall be made by any Company in Vertex Refining OH, except for
investments made by Holdings in Vertex Refining OH from the proceeds of an
issuance of common stock by Holdings.
 
(d)       No Company may make any intercompany loans or other extensions of
credit to Vertex Refining OH, and neither Vertex Refining OH nor any Company may
make any “earn-out” payment or similar payments under the Heartland Acquisition
if a Default or Event of Default exists at the time of such payment or would
arise after giving effect to any such payment, unless such payment is made
solely with proceeds of an issuance of common stock of Holdings, or from cash on
hand generated by Vertex Refining OH in its business, and Borrowers shall
provide notice to Lender prior to such payment being made and shall further
demonstrate that such payment is permitted to be made under the GS Term Loan
Agreement.
 
(e)       Notwithstanding any to the contrary in Section 9.6, in no event shall
Vertex Refining OH be merged with or into Holdings or any of its other
Subsidiaries.  Furthermore, in no event shall Vertex Refining OH voluntarily
liquidate, merge, dissolve with or into Holdings or any of its other
Subsidiaries, or have any part of its business, property or assets conveyed,
sold, leased, transferred or otherwise disposed of, in one transaction or a
series of transactions, to Holdings or any of its other Subsidiaries.
 
(f)       No Company shall agree to, nor shall it permit any of its Subsidiaries
to agree to, any amendment, restatement, supplement or other modification to, or
waiver of, any of its rights under any Heartland Acquisition Document without in
each case obtaining the prior written consent of Lender to such amendment,
restatement, supplement or other modification or waiver.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)       Following the closing of the Heartland Acquisition, Vertex Refining OH
is permitted to pay, directly from cash on hand generated by Vertex Refining OH
in its business, or from the proceeds of a common stock issuance by Holdings,
(i) for out of pocket costs of Vertex Refining OH for certain cleanup costs
related to the Norwalk facility, but not to exceed $200,000 in the aggregate,
and (ii) for certain capital expenditure upgrades to the Heartland facilities
not to exceed $1,300,000 in the aggregate.
 
(h)       Vertex Refining OH shall be not be included as a “Subsidiary” for
purposes of determining the financial covenants set forth in this Agreement,
whether used in determining the Applicable Margin, measuring the financial
covenants set forth in Section 10 hereof (other than Section 10.6), determining
the Borrowing Base or otherwise, including, without limitation, determining the
Leverage Ratio and Consolidated Total Debt.”
 
10.           Section 10 of the Credit Agreement is amended by inserting the
following new Section 10.6 at the end thereof:
 
 
“10.6   Minimum Vertex OH Liquidity.  Borrowers shall not permit unrestricted
Cash and Cash Equivalents held by Vertex Refining OH to be less than $500,000 at
any time from and after the First Amendment Effective Date.”

 
C.           CONSENT AND RESERVATION OF RIGHTS
 
1.           Notwithstanding the failure of the Heartland Acquisition to satisfy
the requirements of the definition of “Permitted Acquisition” and the failure of
the Companies to satisfy the requirements of Sections 6.1 and 6.3 of the Credit
Agreement with respect to Vertex Refining OH and the assets acquired in the
Heartland Acquisition, subject to the conditions set forth in Section E below,
Lender hereby consents to the Heartland Acquisition in accordance with the terms
of the Heartland Purchase Agreement and the other Heartland Acquisition
Documents and waives the requirements of the definition of “Permitted
Acquisition” and the failure of the Borrowers to satisfy the requirements of
Sections 6.1 and 6.3 of the Credit Agreement with respect to Vertex Refining OH;
provided, that (x) the Heartland Acquisition must satisfy clauses (d), (e),
(g)(y), and (h), of the definition of “Permitted Acquisition” and (y) the only
consideration payable by Borrowers and their Subsidiaries in connection with the
Heartland Acquisition shall be common stock of Holdings and other cash amounts
expressly permitted to be paid under Section 9.15 of the Credit Agreement.
 
2.           By consenting to the Heartland Acquisition and waiving the
requirements set forth in paragraph C.1 above, Borrowers and each Guarantor
acknowledge that Lender has not waived the Designated Defaults and Lender
expressly reserves all of its rights, powers, privileges and remedies under the
Credit Agreement, other Loan Documents and/or applicable law.  Lender may
exercise all of its powers, privileges and remedies, including those set forth
in the Credit Agreement, the other Loan Documents or applicable law, at any time
in its sole and absolute discretion without further notice.  No oral
representations or course of dealing on the part of Lender or any of its
officers, employees or agents, and no failure or delay by Lender with respect to
the exercise of any right, power, privilege or remedy under any of the Credit
Agreement, the other Loan Documents or applicable law shall operate as a waiver
thereof, and the single or partial exercise of any such right, power, privilege
or remedy shall not preclude any later exercise of any other right, power,
privilege or remedy.
 

 
6

--------------------------------------------------------------------------------

 
 
D.           RELEASE
 
1.           In consideration of, among other things, Lender’s execution and
delivery of this Agreement, each Borrower and the other Companies, on behalf of
itself and its agents, representatives, officers, directors, advisors,
employees, subsidiaries, affiliates, successors and assigns (collectively, the
“Releasors”), hereby forever agrees and covenants not to sue or prosecute
against any Releasee (as hereinafter defined) and hereby forever waives,
releases and discharges, to the fullest extent permitted by law, each Releasee
from any and all claims (including, without limitation, crossclaims,
counterclaims, rights of set-off and recoupment), actions, causes of action,
suits, debts, accounts, interests, liens, promises, warranties, damages and
consequential damages, demands, agreements, bonds, bills, specialties,
covenants, controversies, variances, trespasses, judgments, executions, costs,
expenses or claims whatsoever, that such Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity (collectively, the
“Claims”), against Lender in any capacity and its affiliates, subsidiaries, and
its successors and assigns and each and all of the officers, directors,
employees, agents, attorneys, advisors and other representatives of each of the
foregoing (collectively, the “Releasees”), based in whole or in part on facts,
whether or not now known, existing on or before the date hereof, that relate to,
arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents or transactions contemplated thereby or any actions or omissions in
connection therewith or (ii) any aspect of the dealings or relationships between
or among the Borrowers and the other Companies, on the one hand, and Lender, on
the other hand, relating to any or all of the documents, transactions, actions
or omissions referenced in clause (i) hereof.  In entering into this Agreement,
each Borrower and each other Company consulted with, and has been represented
by, legal counsel and expressly disclaims any reliance on any representations,
acts or omissions by any of the Releasees and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth above do not
depend in any way on any such representations, acts and/or omissions or the
accuracy, completeness or validity thereof.  The provisions of this Section
shall survive the termination of this Amendment, the Credit Agreement, the other
Loan Documents and payment in full of the Obligation.
 
2.           Each Company hereby agrees that it shall be, jointly and severally,
obligated to indemnify and hold the Releasees harmless with respect to any and
all liabilities, obligations, losses, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by
the Releasees, or any of them, whether direct, indirect or consequential, as a
result of or arising from or relating to any proceeding by or on behalf of any
Person, including, without limitation, the respective officers, directors,
agents, trustees, creditors, partners or shareholders of each Company, or any of
their respective Subsidiaries, whether threatened or initiated, in respect of
any claim for legal or equitable remedy under any statue, regulation or common
law principle arising from or in connection with the negotiation, preparation,
execution, delivery, performance, administration and enforcement of the Credit
Agreement, the other Loan Documents, this Amendment or any other document
executed and/or delivered in connection herewith or therewith; provided, that no
Company shall have any obligation to indemnify or hold harmless any Releasee
hereunder with respect to liabilities to the extent they result from the gross
negligence or willful misconduct of that Releasee as finally determined by a
court of competent jurisdiction.  If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Company agrees to make the
maximum contribution to the payment and satisfaction thereof that is permissible
under applicable law.  The foregoing indemnity shall survive the termination of
this Amendment, the Credit Agreement, the other Loan Documents and the payment
in full of the Obligation.
 
3.           Each of Company on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Company pursuant to Section D(1) hereof.  If any Company or any of its
successors, assigns or other legal representatives violates the foregoing
covenant, each Company, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.
 

 
7

--------------------------------------------------------------------------------

 
 
E.                                CONDITIONS TO EFFECTIVENESS
 
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of Lender hereunder, it is understood and agreed that this
Amendment shall not become effective, including, without limitation, the
amendments contained in Section B and the consent contained in Section C, and no
Company shall have any rights hereunder until satisfaction of the following
conditions precedent on or prior to December 5, 2014:
 
1.           Lender shall have received each of the following documents, each
dated as of the date hereof and in form and substance satisfactory to Lender:
 
 
a.
executed counterparts to this Amendment from Borrowers, each of the Guarantors
and the Lender and to the Fee Letter executed by Borrowers and Lender in
connection with this Amendment;

 
 
b.
a fully executed amendment to the GS Term Loan Agreement which consents to the
Heartland Acquisition;

 
 
c.
a fully executed copy of the Vertex OH Shared Services Agreement;

 
 
d.
fully executed copies of the Heartland Purchase Agreement (including all
schedules and exhibits thereto), all amendments to the Heartland Purchase
Agreement, and each other material document entered into in connection with the
Heartland Acquisition, including, without limitation, the Escrow Agreement (as
defined in the Heartland Purchase Agreement) and all leases with the Seller (as
defined in the Heartland Purchase Agreement), each certified as being true,
correct and complete by an Authorized Officer of Company;

 
 
e.
(i) the results of a recent search, by a Person satisfactory to Lender, of all
effective UCC financing statements (or equivalent filings) made with respect to
any personal or mixed property acquired in the Heartland Acquisition, together
with copies of all such filings disclosed by such search, and (ii) UCC
termination statements (or similar documents) duly executed by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens);

 
 
f.
a title report issued by a title company reasonably satisfactory to Lender with
respect to each Real Estate Asset to be purchased by Vertex Refining OH in the
Heartland Acquisition, dated not more than thirty days prior to the
First Amendment Effective Date and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein;

 
 
g.
reports and other information, in form, scope and substance satisfactory to
Lender, regarding environmental matters relating to the Real Estate Assets to be
acquired or leased in the Heartland Acquisition, which reports shall include a
Phase I Report for each of the Real Estate Assets specified by Lender; and

 
 
h.
payoff or release letters from the lenders holding Liens on the assets to be
acquired in the Heartland Acquisition together with all documents or instruments
necessary to release all Liens securing Indebtedness owed to such lenders.

 
2.           Lender shall have received evidence in form and substance
reasonably satisfactory to Lender demonstrating that on the date hereof,
immediately after giving effect to this Amendment, the Heartland Acquisition and
all other transactions contemplated to occur on the date hereof, Vertex Refining
OH shall have unrestricted Cash and Cash Equivalents held in a separate account
in the name of Vertex Refining OH in an amount at least equal to $1,500,000.
 

 
8

--------------------------------------------------------------------------------

 

3.           Lender shall have received copies of all required consents,
releases and terminations of liens and claims under the Heartland Purchase
Agreement, including, without limitation, those set forth on Schedules
6.02(d) and 7.03(b) to the Heartland Purchase Agreement and the Heartland
Acquisition shall have been consummated in compliance with (a) all applicable
laws and (b) the terms and provisions of the Heartland Purchase Agreement; the
Heartland Acquisition Documents shall not have been amended, restated,
supplemented or otherwise modified and no term thereof shall have been waived
without the prior written consent of Lender.
 
4.           Lender shall have received reimbursement or payment of its costs
and expenses incurred in connection with this Amendment or the Credit Agreement
(including reasonable fees, charges and disbursements of counsel to Lender).
 
5.           Lender shall have received correspondence in form and substance
reasonably satisfactory to Lender from Reinhart Boerner Van Deuren s.c.
(“Reinhart”) to the effect that Reinhart has received not less than $1,500,000
in its client trust account from the issuance of Capital Stock by Holdings to
the Cowart GRATs, and that upon the closing of the Heartland Acquisition and the
execution and delivery of this Amendment by all parties hereto and the execution
and delivery of the amendment to the GS Term Loan Agreement referred to in
Section E.1.b. hereof by all parties thereto, that Reinhart will transfer all
such amounts to Vertex Refining OH.
 
6.           Lender shall have received payment of the amendment fee which is
due and payable under the terms of that certain Fee Letter dated of even date
herewith among Borrowers and Lender.

 
F.           REPRESENTATIONS AND WARRANTIES
 
To induce Lender to enter into this Amendment, each Company hereby represents
and warrants to Lender that:
 
1.           Each of Holdings and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, (b) has all requisite power and authority to enter into this
Amendment and to carry out the transactions contemplated hereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
 
2.           The execution, delivery and performance of this Amendment have been
duly authorized by all necessary action on the part of each Company that is a
party thereto.
 
3.           The execution, delivery and performance by each Company of this
Amendment and the consummation of the transactions contemplated hereby do not
and will not (a) violate any provision of any law or any governmental rule or
regulation applicable to Holdings or any of its Subsidiaries, any of the
Organizational Documents of Holdings or any of its Subsidiaries, or any order,
judgment or decree of any court or other agency of government binding on
Holdings or any of its Subsidiaries; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Holdings or any of its Subsidiaries (other than any Liens created
under any of the Loan Documents in favor of Lender); or (d) require any approval
of stockholders, members or partners or any approval or consent of any Person
under any Contractual Obligation of Holdings or any of its Subsidiaries, except
for such approvals or consents which will be obtained on or before the date
hereof and disclosed in writing to Lender.
 

 
9

--------------------------------------------------------------------------------

 
 
4.           The execution, delivery and performance by each Company of this
Amendment and the consummation of the transactions contemplated hereby do not
and will not require any registration with, consent or approval of, or notice
to, or other action to, with or by, any Governmental Authority.
 
5.           This Amendment has been duly executed and delivered by each Company
and is the legally valid and binding obligation of such Company, enforceable
against such Company in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
 
6.           After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date, and, other than the Designated
Defaults, no Default or Event of Default has occurred and is continuing as of
the date hereof.
 
G.           OTHER AGREEMENTS
 
1.           Continuing Effectiveness of Loan Documents.  As amended hereby, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of each Company party thereto, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.  To the extent any terms and conditions in any of the other
Loan Documents shall contradict or be in conflict with any terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.
Upon the effectiveness of this Amendment such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Credit Agreement as modified and amended hereby.  The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of Lender under the
Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  This Amendment shall constitute a Loan Document for all purposes of
the Credit Agreement.
 
2.           Reaffirmation of Guaranty.  Borrowers and each Guarantor consents
to the execution and delivery by Borrowers and each Guarantor of this Amendment
and the consummation of the transactions described herein, and ratifies and
confirms the terms of the Guaranty to which such Guarantor is a party with
respect to the Obligation. Each Guarantor acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
the Obligation or any other obligation or debt of Borrowers to Lender, or any
actions now or hereafter taken by Lender with respect to the Obligation, the
Guaranty to which any Guarantor is a party (i) is and shall continue to be a
primary obligation of such Guarantor, (ii) is and shall continue to be an
absolute, unconditional, continuing and irrevocable guaranty of payment, and
(iii) is and shall continue to be in full force and effect in accordance with
its terms.  Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of each Guarantor under the
Guaranty to which such Guarantor is a party.
 
3.           Acknowledgment of Perfection of Security Interest. Each Company
hereby acknowledges that, as of the date hereof, the security interests and
Liens granted to Lender under the Credit Agreement and the other Loan Documents,
including, without limitations, Liens granted under the Deeds of Trust, are in
full force and effect, are properly perfected and are enforceable in accordance
with the terms of the Credit Agreement and the other Loan Documents.
 

 
10

--------------------------------------------------------------------------------

 

4.           APPLICABLE LAW.   THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
 
5.           No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement and the
other Loan Documents or an accord and satisfaction in regard thereto.
 
6.           Costs and Expenses.  Borrowers agree to pay on demand all costs and
expenses of Lender in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Lender with respect thereto.
 
7.           Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.
 
8.           Binding Nature.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.  No third party beneficiaries are intended in
connection with this Amendment.
 
9.           Entire Understanding.  This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotia­tions or agreements, whether written or oral,
with respect thereto.
 
[Signatures are on the following pages.]



 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.
 

 
BORROWERS:
 
VERTEX ENERGY OPERATING, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
VERTEX ENERGY, INC.
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
GUARANTORS:
 
 
VERTEX ACQUISITION SUB, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
VERTEX MERGER SUB, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
VERTEX REFINING NV, LLC
 
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 




 
  Signature Page to First Amendment to Amended and Restated Credit Agreement
(Vertex Energy, Inc. and Vertex Energy Operating, LLC)

--------------------------------------------------------------------------------

 

 
VERTEX REFINING LA, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
CEDAR MARINE TERMINALS, LP
CROSSROAD CARRIERS, L.P.
VERTEX RECOVERY, L.P.
H & H OIL, LP.
 
 
By:            Vertex II GP, LLC,
    as sole general partner of each of the foregoing
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
VERTEX II GP, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 
 
GOLDEN STATE LUBRICANTS WORKS, LLC
 
 
 
By:   /s/ Benjamin P. Cowart                        
Benjamin P. Cowart
President & Chief Executive Officer
 
 

 
 
 
  Signature Page to First Amendment to Amended and Restated Credit Agreement
(Vertex Energy, Inc. and Vertex Energy Operating, LLC) 

--------------------------------------------------------------------------------

 



 
LENDER:
 
 
BANK OF AMERICA, N.A.
 
 
 
 
By:  /s/ Rebecca L. Hetzer                        
Rebecca L. Hetzer
Senior Vice President
 




 
  Signature Page to First Amendment to Amended and Restated Credit Agreement
(Vertex Energy, Inc. and Vertex Energy Operating, LLC) 

--------------------------------------------------------------------------------

 

Schedule A


I.             Events of Defaults
 
 
a)
an Event of Default has occurred under Section 11.2 of the Credit Agreement as a
result of Borrowers’ failure to comply with the Fixed Charge Coverage Ratio set
forth in Section 10.1 of the Credit Agreement for the period ending September
30, 2014;

 
 
b)
an Event of Default has occurred under Section 11.2 of the Credit Agreement as a
result of Borrowers’ failure to comply with the minimum Consolidated Adjusted
EBITDA set forth in Section 10.3 of the Credit Agreement for the nine month
period ending September 30, 2014;

 
 
c)
an Event of Default has occurred under Section 11.2 of the Credit Agreement as a
result of Borrowers’ failure to satisfy the requirements of Items 2, 3, 4, and 6
of the Post-Closing Letter Agreement, dated May 2, 2014, among Borrowers and
Lender; and

 
 
d)
multiple Events of Default have occurred under Section 11.13 of the Credit
Agreement as a result of the occurrence of multiple events of default under the
GS Term Loan Agreement, including, but not limited to, those certain events of
default listed on Schedule A attached to that certain First Amendment to Credit
and Guaranty Agreement dated December 5, 2014 by and among Vertex-Operating,
Holdings, the guarantors party thereto, Term Loan Agent, and the lenders party
thereto.

 


 
 
 
 
 
 
Schedule A to First Amendment to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 